DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al. (US 20130340560 hereinafter Burridge) in view of Long et. al (20100224021 hereinafter Long).Regarding claim 1, Burridge teaches a robot (Figs. 1-32; Para. [0052} regarding a robotic manipulator arm), comprising: 
a first sensor(angular position sensor 505, Fig. 31) and a second sensor (home sensor 510); 
a robot controller (control board 180, Fig. 6, the software running in control boards 180, Para. [0081]); 
a base (mobile robot base 11, Fig. 2) at one end of the robot (robotic manipulator arm 1); 

a joint (joint 5 near mobile robot base 11, Fig. 2) disposed between the base (mobile robot base 11) and the end effector (tool 85, Fig. 30); 
a robot tool mounting surface (left surface of socket connector body 320, Fig. 5, a generally annular socket connector body 320, Para. [0066]) disposed between (as shown in Fig. 2) the joint (joint 5 near mobile robot base 11) and the end effector (tool 85, Fig. 30), the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) being adapted to attach the end effector (tool 85, Fig. 30) thereto, wherein the robot tool mounting surface comprises an  (as shown in Fig. 2); 
a communications module connected to the (UMA plug assembly 105 at power board 175, Fig. 6, a UMA plug assembly 105 may be compiled from power board 175, Para. [0063], the ability to store and communicate parameter configurations, Para. [0010}) disposed between (as shown in Fig. 2) the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the communications module (UMA plug assembly 105 at power board 175, Fig. 6) comprising a housing (plug connector body 120, left mounting plate 190) with a communications module mounting surface (proximal end 123, Fig. 7), the communications module mounting surface (proximal end 123, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057)) being adapted to attach the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2);

(multi-pin electrical connectors 184 may couple with components, such as .. . a sensor, Para. [0060]) from both the first (at upper multi-pin electrical connectors 184, Fig. 9) and second input ports (at lower multi-pin electrical connectors 184) through the output port (at connector receptacles 179, Fig. 10).
	But fails to teach wherein the robot tool mounting surface comprises an industry standard tool flange and a communications module connected to the industry standard tool flange.
 	However, Long teaches wherein the robot tool mounting surface 
comprising an industry standard tool flange (See at least: [0004] via “A typical manipulator includes a mechanical arm, a typical rotary joint, and a mechanical hand. The typical rotary joint interconnects the mechanical arm with the mechanical hand to control the rotary movement of the mechanical hand. The mechanical hand is capable of clamping a workpiece. The typical manipulator can move the workpiece from one place to another by rotary movement of the mechanical hand.”; [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the robot tool mounting surface comprises an industry standard tool flange and a communications module connected to the industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 2, Burridge teaches wherein the communications module (UMA plug assembly 105 at power board 175, Fig. 6) is attached to the robot tool mounting surface 

Regarding claim 3, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises through holes (holes 203, Fig. 11, tabs 202 of mounting plate 190 fit within recesses 148 of plug connector body 120 to be held by threaded fasteners (not shown) inserted through holes 203 and into body 120, this arrangement forms a UMA plug assembly 105, Para. [0065)) for attaching the communications module (UMA plug assembly 105 at power board 175, Fig. 6) to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with bolts (held by threaded fasteners (not shown) inserted through holes 203 and into body 120, Para. [0065]) extending therethrough from the communications module mounting surface (proximal end 123, Fig. 7).

Regarding claim 4, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises first (left mounting plate 190) and second housing parts (plug connector body 120), the first housing part (left mounting plate 190) being attached (as shown in Fig. 5) to the robot tool mounting surface (left surface of socket connector body 320), and the second housing part (plug connector body 120, Fig. 6) being attached to the first housing part (left mounting plate 190), the second housing part (plug connector body 120) comprising the communications module mounting surface (proximal end 123, Fig. 7).

Regarding claim 6, Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 7, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068)]), the communications module (UMA plug assembly 105 at power board 175, Fig. 6) being attached to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with threaded fasteners (machine screws (not shown), Para. [0068]) engaging the first threaded holes (at countersunk through-holes 346, Fig. 15).

Regarding claim 8, Burridge fails to wherein the communications module mounting surface comprises an industry standard tool flange.
	However, Long teaches wherein a robot tool mounting surface comprises an industry standard tool flange (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the communications module mounting surface comprises an industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 9, Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task. 
Regarding claim 10, Burridge teacheswherein the communications module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [(0057]), the end effector (tool 85, Fig. 30) being attached (through cylindrical outer surface 126, Fig. 7) to the communications module (UMA plug assembly 105 at power board 175, Fig. 6) with threaded fasteners (machine screws (not shown), Para. [0057]) engaging the second threaded holes (at countersunk
through-holes 146).

Regarding claim 11, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068]) for attaching the communications module (UMA plug assembly 105 at power board 175, Fig. 6) thereto (as shown in Fig. 5), the communications module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 1085, to a joint 5 of robotic manipulator arm 1, Para. [0057]) for attaching the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), the first (at countersunk through-holes 346, Fig. 15) and second threaded holes (at countersunk through-holes 146, Fig. 7) being defined by matching threads (to allow machine screws (not shown) to coupled, Para. (0068}, to allow machine screws (not shown) to couple, Para. [0057]) and hole patterns (at countersunk through-holes 346, Fig. 15, at countersunk through-holes 146, Fig. 7).

Regarding claim 12, Burridge teaches an analog to digital converter (at control board
180, Fig. 6, control board 180 comprises one or more integrated circuits and a variety of multi-pin electrical connectors 184...software . . . other multi-pin electrical connectors 184 may couple with components, such as a motor or a sensor, Para. [0060], digital and 

Regarding claim 13, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises a first opening (slots 210, Fig. 11) for the output port (at connector receptacles 179, Fig. 10).

Regarding claim 15, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises first (upper slot 212, Fig. 12) and second openings (lower slot 212) for (Figs. 10, 12 showing upper and lower slots 212 accommodating the backs of upper and lower multi-pin electrical connectors 184) the first (at upper multi-pin electrical connectors 184, Fig. 9) and second input ports (at lower multi-pin electrical connectors 184).

Regarding claim 16, Burridge teaches a processing module (UMA plug assembly 105 at control board 180, Fig. 6, a UMA plug assembly 105 may be compiled from . . . control board 180, Para. [0063], robotic manipulator arm 1 comprising one or more segments, Para. [(0052]) disposed between (as shown in Fig. 2) the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the processing module (UMA plug assembly 105 at control board 180, Fig. 6) comprising a housing (plug connector body 120, left mounting plate 190), a processing module mounting surface (proximal! end 123, Fig. 7), an input port (at upper multi-pin electrical connectors 184, Fig. 9) and an output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]), the robot controller (control board 180, Fig. 6, the software running in control boards 180, Para. [(0081]) comprising a first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060}) disposed within the housing (plug connector body 120, left mounting plate 190) of the processing module (UMA plug assembly 105 at control board 180), and the processing module mounting surface (proximal end 123, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057]) being adapted to attach the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), wherein the input port (at upper multi-pin electrical connectors 184, Fig. 9) of the processing module (UMA plug assembly 105 at control board 180, Fig. 6) receives the sensor data (the control board 180 is configured to exchange configuration parameters and other data . . . sensor information, Para.

Regarding claim 17, Burridge teaches a sensor module (at roll joint 20, Fig. 21, each joint 20, 60 includes a position sensor assembly 500, Para. [0095}) disposed between 
184, Fig. 9) of the communications module (UMA plug assembly 105 at power board 175, Fig. 6) to transmit sensor data from the first sensor (angular position sensor 505, Fig. 31) to the data switch (at power board 175, Fig. 6).

Regarding claim 18, Burridge teaches a processing module (UMA plug assembly
105 at control board 180, Fig. 6, a UMA plug assembly 105 may be compiled from . . . control board 180, Para. [0063], robotic manipulator arm 1 comprising one or more segments, Para. [0052]) disposed between the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the processing module (UMA plug assembly 105 at control board 180, Fig. 6) comprising a housing (plug connector body 120, left mounting plate 190), a processing module mounting surface (proximal end 123, Fig. 7), an input port (at upper multi-pin electrical connectors 184, Fig. 9) and an output port (at connector receptacles 179, Fig. 10, one 

Regarding claim 19, Burridge teaches wherein the robot too! mounting surface (left surface of socket connector body 320, Fig. 5) comprises an industry standard tool flange (inner flange 335, Fig. 16, the generally annular socket connector body 320 comprises . . . an inner flange 335, Para. [0067], the field of automation and robotics augments . . . common in industrial settings for repetitive tasks, Para. (0004]), the communications module mounting surface (proximal end 123, Fig. 7) also comprises the industry standard tool flange (outer flange 130, Fig. 7, the generally annular plug connector body 120 of UMA plug assembly 105 comprises .. . a circumferential outer flange 130, Para. [0056], the field of automation and robotics augments . . . common in industrial settings for repetitive tasks, Para. [0004]), the robot too! mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start 
Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. (0057]) for attaching the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), the first (at countersunk through-holes 346, Fig. 15) and second threaded holes (at countersunk through-holes 146, Fig. 7) being defined by matching threads (to allow machine screws (not shown) to coupled, Para. [0068], to allow machine screws (not shown) to couple, Para. {0057]) and hole patterns (at countersunk through-holes 346, Fig. 15, at countersunk through-holes 146, Fig. 7).

Regarding claim 20, Burridge teaches an analog to digital converter (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits and a variety of multi-pin electrical connectors 184...software .. . other multi-pin electrical connectors 184 may couple with components, such as a motor or a sensor, Para. [0060], digital and analog sensors, Para. [0047]) disposed within the housing (plug connector body 120, left mounting plate 190), wherein the first sensor (angular position sensor 505, Fig. 31) generates analog sensor data (in some embodiments sensor 505 is an analog optical .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burridge in view of Long and further in view of Tait et. al. (US 20130331986 hereinafter Tait). 

Regarding claim 14, Burridge fails to teach wherein the output port comprises an
antenna disposed within the housing for transmitting a wireless signal.
	However, Tait teaches wherein an output port (at antenna 780, Fig. 7)
comprises an antenna (antenna 780) disposed within (Fig. 7 showing antenna 780 extending from within the housing of feature pack 490) a housing (housing of feature pack 490) for transmitting a wireless signal (transmitted via the wireless module 492 and antenna 780, Para. (0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burridge in view of Tait to teach wherein the output port comprises an antenna disposed within the housing for transmitting a wireless signal so that the robot can have the capability to transmit information via wirelessly to the desired controllers/computers for data processing and robot manipulation to complete a task. 

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 	The Applicant contends that: 
“Claim 1, as amended, distinguishes over Burridge because Burridge describes a specialized mating socket arrangement for attaching a tool, not an industry standard tool flange and certainly not a communications module that attaches to the flange and that includes a surface adapted to attach the end effector to. In fact, Burridge’s entire purpose for the invention is to utilize interchangeable robot components that are connected to one another using the specialized mating adapters. None of Burridge’s tools are connected to an industry standard flange and, even they were, there is no communications module to then attach the tool. For at least this reason, the Office Action fails to set forth a prima facie case for anticipation of at least claim 1, and the claim, along with all claims that depend therefrom, may be passed to allowance… Applicant respectfully disagrees on the basis that the entire purpose of Burridge is to provide a specialized, automated connection arrangement for tools using specific mating adapters, and thus teaches away from a standard tool flange. Thus, it is respectfully asserted that the Office Action’s reasoning for combining Burridge with Long is conclusory and unsupported… In this case, the Office Action provides no indication where or how Long’s allegedly standard flange would fit or work with Burridge’s robot, which relies on the specialized mating sockets to effect the automatic connection of the tool onto the end of the robot arm. The Office Action also does not explain why or how one might decide to destroy the interchangeability and automated attachment of a tool, as described by Burridge, in favor of the flange of Long.”

The Examiner respectfully disagrees. Burridge may not teach an industry standard tool, but Long teaches an industry standard  (i.e. ISO) for mechanical interfaces. Thus Long discloses that mechanical interfaces can be created according to industry standards. So it is obvious to one in ordinary skill in the art that the interfaces of Burridge, even if “specialized” can be made according to an industry standard for scalability/compatibility among various parts for interfacing. The Examiner notes that Long is not being presented to interchange the parts of Burridge with those disclosed by Long. Rather, Long is used for the teaching of creating parts according to an industry standard (or making a part to create an industry standard). This is well known to one of ordinary skill in the art for scalability/compatibility among disparate robot sources.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666